Citation Nr: 0313398	
Decision Date: 06/20/03    Archive Date: 06/24/03	

DOCKET NO.  02-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had periods of active service from May 1967 to 
February 1970 and from July 1970 to September 1970.

A review of the evidence of record discloses that service 
connection for PTSD was granted by a rating decision of the 
VARO in Muskogee, Oklahoma, in October 2000.  A 30 percent 
disability rating was assigned, effective July 15, 1996.  
Additional evidence was obtained and by rating decision dated 
in February 2001, the aforementioned rating decision was 
amended to reflect a 50 percent disability rating, effective 
July 15, 1996.  The veteran and his representative continue 
to pursue a higher disability rating.

In May 2002, the Board of Veterans' Appeals (Board) undertook 
additional development with respect to the issue listed on 
the title page pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (January 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The development actions requested by 
the Board resulted in the acquisition of a number of medical 
records from VA and non-VA health care providers.  
Additionally, the veteran was accorded a rating examination 
for psychiatric purposes by VA in February 2003.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C.A. § 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  

Given that the veteran has not been provided the opportunity 
to review the evidence added to the record as a result of the 
Board's development actions pursuant to 38 C.F.R. 
§ 20.903(b), and that he has also not waived his right to 
have the additional evidence considered initially by the RO, 
a remand of the case is therefore required to comply with 
governing adjudicative procedures.  Additionally, the Board 
notes that it is unclear whether the RO has adequately 
provided the veteran with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  

Therefore, the case is REMANDED to the RO for the following:

1.  The RO is to make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination in order to determine the 
current nature and extent of impairment 
attributable to his service-connected 
PTSD.  All indicated testing, to include 
psychological testing, should be 
conducted.  The examiner should indicate 
whether it is possible to distinguish the 
symptoms of any other psychiatric 
disorders or alcohol abuse from the 
symptoms associated with the veteran's 
PTSD.  The examiner should also express 
an opinion as to whether any current 
schizophrenia or other bipolar disorder 
is secondary to the PTSD or is part and 
parcel of that disorder.  A global 
assessment of functioning score should be 
provided for the impairment attributable 
to the PTSD and the related psychiatric 
disorders and the examiner should opine 
as to the impact of the veteran's PTSD on 
his ability to obtain and maintain 
substantially gainful employment.  The 
claims file should be made available to 
the examiner for review.

2.  The RO should then review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

3.  Then, the RO should readjudicate the 
issue of entitlement to an evaluation in 
excess of 50 percent for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for a response.

The purpose of this REMAND is to obtain additional 
development.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified; however, he is advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in a denial of his claim.  38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




